                                                   1   ROBERT R. RIGGS (SBN 107684)
                                                       Katzoff & Riggs LLP
                                                   2   1500 Park Avenue, Suite 300
                                                       Emeryville, CA 94608
                                                   3   Tel. (510) 597-1990
                                                       email: rriggs@katzoffriggs.com
                                                   4
                                                       Attorneys for Plaintiffs KAREN RIGSBY,
                                                   5   Trustee, and DONALD P. STEINMEYER
                                                   6

                                                   7

                                                   8                               UNITED STATES DISTRICT COURT
                                                   9          EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
                                                  10   KAREN RIGSBY, Trustee of the                 )   Case No. 2:17-cv-01347-MCE-EFB
KATZOFF & RIGGS LLP
                      1500 PARK AVE., SUITE 300




                                                       MARSH REVOCABLE TRUST OF                     )
                       EMERYVILLE, CA 94608




                                                  11   2003, and DONALD P. STEINMEYER,              )   MEMORANDUM OF POINTS AND
                             (510) 597-1990




                                                       an individual,                               )   AUTHORITIES IN SUPPORT OF
                                                  12                                                )   PLAINTIFFS’ EX PARTE
                                                                     Plaintiffs,                    )   APPLICATION TO SET ASIDE
                                                  13                                                )   DISMISSAL AND FOR ENTRY OF
                                                               vs.                                  )   JUDGMENT FOR MONEY
                                                  14                                                )   AGAINST DEFENDANT KEVIN
                                                       KEVIN HAMM, et al.,                          )   HAMM BASED ON STIPULATION
                                                  15                                                )   OF THE PARTIES
                                                                  Defendants.                       )
                                                  16   ________________________________             )
                                                  17
                                                                                           INTRODUCTION
                                                  18
                                                              By way of this ex parte application (“Application”) Plaintiffs KAREN RIGSBY,
                                                  19
                                                       Trustee of the Marsh Revocable Trust of 2003 and Donald P. Steinmeyer (collectively,
                                                  20
                                                       “Plaintiffs”) seek (1) an order setting aside the dismissal, without prejudice, of this action
                                                  21
                                                       entered by the Court on June 18, 2019 (“Order of Dismissal”); and (2) entry of judgments
                                                  22
                                                       in favor of each Plaintiff against Defendant Kevin Hamm (“Hamm”) based on the parties’

                                                       ________________________________________________________
                                                                                       1
                                                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION TO
                                                           SET ASIDE DISMISSAL AND FOR ENTRY OF JUDGMENT AGAINST DEFENDANT
                                                   1   Stipulation for Entry of Judgment for Money, dated June 4, 2019 (“Stipulation for
                                                   2   Judgment”), following Defendant Hamm’s default under the Unconditional Continuing
                                                   3   Guaranty, dated June 4, 2019 (“Guaranty”), that is on file with the Court. The Court
                                                   4   should now enter judgments in favor of each Plaintiff against Hamm based on its
                                                   5   reservation of jurisdiction in its Order of Dismissal to enforce the Guaranty by entering
                                                   6   judgments against Hamm in favor of Plaintiffs.
                                                   7                                 STATEMENT OF FACTS
                                                   8         Plaintiffs filed this diversity action on June 30, 2017, based on Defendants’ breach
                                                   9   of an asset purchase agreement, dated December 31, 2010. Declaration of Robert R.
                                                  10   Riggs in Support of the Application (“Riggs Decl.”), ¶ 4.
KATZOFF & RIGGS LLP
                      1500 PARK AVE., SUITE 300
                       EMERYVILLE, CA 94608




                                                  11         This action was dismissed pursuant to Plaintiffs’ settlement with Hamm, who was
                             (510) 597-1990




                                                  12   the sole remaining defendant after judgments were previously entered on January 23,
                                                  13   2019 against Defendants ISR Holidngs, Inc. (“ISR”) and Phoenix Risk Management, Inc.
                                                  14   (“Phoenix”). In connection with the settlement, Hamm executed the Guaranty of a
                                                  15   promissory note (“Promissory Note”) signed by ISR, both dated for reference purposes
                                                  16   June 4, 2019. Defendant Hamm’s obligations pursuant to the Guaranty of the Promissory
                                                  17   Note were expressly acknowledged by Defendant Hamm when these instruments were
                                                  18   filed with the Court as exhibits to Defendant Hamm’s signed Stipulation and Order for
                                                  19   Retention of Jurisdiction After Dismissal. This Stipulation (hereafter, the “Stipulation
                                                  20   and Order”) was filed herein on June 4, 2019 as Docket No. 162. Declaration of Robert
                                                  21   R. Riggs in Support of Ex Parte Application, Etc. (“Riggs Decl.”), ¶¶ 5-8. In conjunction
                                                  22   with the Guaranty, Defendant Hamm also entered into a Stipulation for Judgment, under

                                                       ________________________________________________________
                                                                                       2
                                                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION TO
                                                           SET ASIDE DISMISSAL AND FOR ENTRY OF JUDGMENT AGAINST DEFENDANT
                                                   1   which Defendant Hamm agreed that Plaintiffs could obtain entry of judgment against
                                                   2   Defendant Hamm by way of ex parte application in the event of default under the
                                                   3   Guaranty. This Stipulation for Entry of Judgment for Money (hereafter, “Stipulation for
                                                   4   Judgment”), executed June 4, 2019, is filed herewith.
                                                   5          On June 18, 2019, pursuant to the stipulation of Defendant Hamm and Plaintiffs,
                                                   6   the Court entered an Order of Dismissal, without prejudice, in which the Court retained
                                                   7   jurisdiction to enforce the Guaranty and enter judgment against Hamm in the event of
                                                   8   default under the Guaranty. The Order of Dismissal further authorized Plaintiffs to obtain
                                                   9   judgments against Hamm by way of an ex parte application. Riggs Decl., ¶ 11.
                                                  10          An uncured event of default has occurred under the Guaranty, following ISR’s
KATZOFF & RIGGS LLP
                      1500 PARK AVE., SUITE 300
                       EMERYVILLE, CA 94608




                                                  11   failure to make outstanding payments owed under the Promissory Note. After making a
                             (510) 597-1990




                                                  12   single installment payment in July, ISR failed to make the second installment payment of
                                                  13   $15,000 that was due on or before August 15, 2019. Riggs Decl., ¶ 12. On August 26,
                                                  14   2019, Plaintiffs sent a notice of default to Hamm and his counsel after ISR’s failure to
                                                  15   make the payment. In this notice of default, Plaintiffs demanded that Hamm pay all
                                                  16   outstanding amounts due under the Promissory Note. Riggs Decl., Exh. A. Neither ISR
                                                  17   nor Hamm have made any further payments to Plaintiffs in response to the notice of
                                                  18   default. ISR has now also defaulted on the additional installment payments to Plaintiffs
                                                  19   totaling $215,000 that under the Promissory Note were due on or before September 15,
                                                  20   2019. Riggs Decl., ¶¶ 12, 16.
                                                  21          On September 10, 2019, counsel for Plaintiffs contacted Hamm’s counsel to advise
                                                  22   that Plaintiffs planned to file an ex parte application on September 27, 2019 if the overdue

                                                       ________________________________________________________
                                                                                       3
                                                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION TO
                                                           SET ASIDE DISMISSAL AND FOR ENTRY OF JUDGMENT AGAINST DEFENDANT
                                                   1   payment referred to in the Notice of Default was not received. Riggs Decl., Exh. B. On
                                                   2   September 13, 2019, Defendant Hamm’s informal legal adviser informed counsel for
                                                   3   Plaintiffs by phone that ISR and Defendant Hamm are currently not in a financial position
                                                   4   to make the payments owed under the Promissory Note and Guaranty. Riggs Decl., ¶ 15.
                                                   5          Plaintiffs now bring this Application to set aside the dismissal of the action and to
                                                   6   enter judgments against Hamm.
                                                   7                                         ARGUMENT
                                                   8   A.     The Event of Default Under the Guaranty Is Grounds to Set Aside the Prior
                                                              Dismissal.
                                                   9
                                                              Breach of a settlement agreement that results in dismissal of an action is grounds
                                                  10
KATZOFF & RIGGS LLP




                                                       to set aside the dismissal under Fed. Rule of Civ. Proc. 60(b)(6). Keeling v. Sheet Metal
                      1500 PARK AVE., SUITE 300
                       EMERYVILLE, CA 94608




                                                  11
                             (510) 597-1990




                                                       Workers Intl. Assn., Local Union 162, 937 F. 2d 408,410 (9th Cir. 1991).
                                                  12
                                                              Here, Hamm has materially breached the settlement agreement by failing to meet
                                                  13
                                                       his obligations under the Guaranty. Further, the parties have stipulated that the Court
                                                  14
                                                       retains jurisdiction to enforce the Guaranty by entering judgment against Hamm in the
                                                  15
                                                       event of default. Thus, the Court should set aside the dismissal in order to exercise its
                                                  16
                                                       reservation of jurisdiction to enforce the Guaranty by entering judgment against Hamm.
                                                  17
                                                       Plaintiffs have agreed that any recovery by them herein will be divided, 55% for Plaintiff
                                                  18
                                                       Rigsby, 45% for Plaintiff Steinmeyer. (Riggs Decl., ¶ 19.) The Court should enter
                                                  19
                                                       judgments in accordance with these percentages.
                                                  20
                                                       B.     The Court Has Authority to Order Entry of Judgment Against Hamm Based
                                                  21          on Plaintiffs’ Ex Parte Application

                                                  22          In a diversity action, the Federal Court has jurisdiction to enforce a settlement

                                                       ________________________________________________________
                                                                                       4
                                                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION TO
                                                           SET ASIDE DISMISSAL AND FOR ENTRY OF JUDGMENT AGAINST DEFENDANT
                                                   1   agreement where the Court specifically retains jurisdiction to do so in the order of
                                                   2   dismissal. Kokkonen v. Guardian Life Insurance Co. of America, 511 U.S. 375, 381
                                                   3   (1994). The Court has the power to enforce a settlement through summary proceedings.
                                                   4   Adams v. Johns-Manville Corp., 876 F. 2d 702, 707-708 (9th Cir. 1989); Dacanay v.
                                                   5   Mendoza, 573 F. 2d 1075, 1078 (9th Cir. 1978). The Court may order entry of default
                                                   6   judgment on the ex parte application of a party where the parties have stipulated to such
                                                   7   a procedure. York Int’l Corp. v. RVD Hearing & Air Conditioning, 2009 U.S. Dist.
                                                   8   LEXIS 2058, 2009 WL 33423, (E.D. Cal. Jan. 5, 2009).
                                                   9          Here, the Court specifically retained jurisdiction in the Order of Dismissal to
                                                  10   enforce the Guaranty, including entry of judgment against Hamm based on an ex parte
KATZOFF & RIGGS LLP
                      1500 PARK AVE., SUITE 300
                       EMERYVILLE, CA 94608




                                                  11   application by Plaintiffs. This summary procedure was ordered based upon stipulation of
                             (510) 597-1990




                                                  12   the parties. Defendant Hamm’s failure to make the required payments under the Guaranty
                                                  13   is purportedly a result of his present financial condition and not due to any objection to
                                                  14   the enforceability of the terms of the Guaranty. Accordingly, the Court should enter
                                                  15   judgments against Defendant Hamm totaling the principal sum of $1,459,318.70, plus
                                                  16   late charges in the amount of $11,500, and minus $15,000 for the total sum of payments
                                                  17   actually made to Plaintiffs, for a total of $1,470,818.70. Riggs Decl., ¶ 17.
                                                  18          Further, because this is a diversity action, Plaintiffs are entitled to prejudgment
                                                  19   interest according to state law. Oak Harbor Freight Lines, Inc. v. Sears Roebuck, & Co.
                                                  20   513 F. 3d 949, 961 (9th Cir. 2008).        California law entitles Plaintiffs to recover
                                                  21   prejudgment interest at the rate set by the contract from date of breach until entry of
                                                  22   judgment. Cal. Civil Code §§ 3287(a), 3289. Under the Promissory Note guaranteed by

                                                       ________________________________________________________
                                                                                       5
                                                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION TO
                                                           SET ASIDE DISMISSAL AND FOR ENTRY OF JUDGMENT AGAINST DEFENDANT
                                                   1   Defendant Hamm, interest begins to accrue on all overdue amounts at the rate of 18% per
                                                   2   annum upon an event of default. Promissory Note, Sec. 6.3. Thus, Plaintiffs request the
                                                   3   Court enter judgment against Hamm in the sum of $1,470,818.70, plus prejudgment
                                                   4   interest in the sum of $1,494.12 through September 27, 2019, to which $119.11 in interest
                                                   5   shall be added for each day after September 27, 2019 until the date judgment is entered.
                                                   6   Riggs Decl., ¶ 17.
                                                   7         Plaintiffs have an agreement between them pursuant to which all recovery from
                                                   8   any defendant herein is to be divided among them 55% for Plaintiff Rigsby and 45% for
                                                   9   Plaintiff Steinmeyer. (Riggs Decl., ¶¶ 18-19.) Consequently, Plaintiffs request the Court
                                                  10   to divide their total amount due in accordance with these percentages when entering their
KATZOFF & RIGGS LLP
                      1500 PARK AVE., SUITE 300
                       EMERYVILLE, CA 94608




                                                  11   respective Judgments. 55% of $1,472,312.82 is $809,772.06; 45% of that figure is
                             (510) 597-1990




                                                  12   $662,540.76. 55% of $119.11 is $65.51; 45% of that figure is $53.60. The Court should
                                                  13   accordingly enter judgment against Defendant Hamm and in favor of Plaintiff Rigsby in
                                                  14   the sum of $809,772.06, which is 55% of the total sum of $1,472,312.82, plus $65.51 for
                                                  15   each day after September 27, 2019 until the date judgment is entered. The Court should
                                                  16   enter judgment against Defendant Hamm and in favor of Plaintiff Steinmeyer in the sum
                                                  17   of $661,868.41, which is 45% of the total sum of $1,472,312.82, plus $53.60 for each day
                                                  18   after September 27, 2019 until the date judgment is entered.
                                                  19                                      CONCLUSION
                                                  20         Based on the foregoing, the Court should set aside the June 18, 2019 dismissal,
                                                  21   and should now enter judgments against Defendant Hamm and in favor of Plaintiffs as
                                                  22   requested herein.

                                                       ________________________________________________________
                                                                                       6
                                                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION TO
                                                           SET ASIDE DISMISSAL AND FOR ENTRY OF JUDGMENT AGAINST DEFENDANT
                                                   1

                                                   2   Dated: September 30, 2019.
                                                   3                                     KATZOFF & RIGGS LLP
                                                   4                                     /s/ Robert R. Riggs
                                                                                         ________________________
                                                   5                                     Robert R. Riggs
                                                   6                                     Attorneys for Plaintiffs Karen Rigsby, Trustee
                                                                                         and Donald P. Steinmeyer
                                                   7

                                                   8

                                                   9

                                                  10
KATZOFF & RIGGS LLP
                      1500 PARK AVE., SUITE 300
                       EMERYVILLE, CA 94608




                                                  11
                             (510) 597-1990




                                                  12

                                                  13

                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                       ________________________________________________________
                                                                                       7
                                                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION TO
                                                           SET ASIDE DISMISSAL AND FOR ENTRY OF JUDGMENT AGAINST DEFENDANT
